 



Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL CLAIMS RELEASE
CA, Inc., on behalf of its officers, directors, shareholders, employees, agents,
representatives, parents, subsidiaries, legal entities in or outside the United
States, affiliates, divisions, successors and assigns (hereinafter collectively
referred to as the “Company”) and “I” Gregory Corgan agree as follows:
1. I acknowledge that the Company advised me to read this agreement (the
“Agreement”) and carefully consider all of its terms before signing it. The
Company gave me 21 calendar days to consider this Agreement. I acknowledge that:

  (a)   To the extent I deemed appropriate, I took advantage of this period to
consider this Agreement before signing it;     (b)   I carefully read this
Agreement;     (c)   I fully understand it;     (d)   I am entering into it
knowingly and voluntarily;     (e)   The Company advised me to discuss this
Agreement with my attorney (at my own expense) before signing it and I decided
to seek legal advice or not seek legal advice to the extent I deemed
appropriate; and,     (f)   I understand that the waiver and release contained
in this Agreement does not apply to any rights or claims that may arise after
the date that I execute the Agreement.

2. I understand that I may revoke this Agreement within seven (7) days after I
sign it by providing written notice on or before the seventh (7th) day after
signing this Agreement to Andrew Goodman, Executive Vice President of Human
Resources, located at One CA Plaza, Islandia, New York, 11749. I understand and
agree that the Company will not send me any consideration described in paragraph
3 below until the seven (7) day revocation period has expired.
3. My employment with the Company ended on June 30, 2006. In exchange for my
full acceptance of the terms of this Agreement, the Company agrees to pay me the
following consideration:
     (a) the sum of $550,000 DOLLARS and NO CENTS as a separation payment
(“Separation Payment”); and
     (b) the sum of $12,000 DOLLARS and NO CENTS to assist me in continuing my
medical insurance coverage (“COBRA Assistance Payment”).1
 

1   I understand that if I wish to continue my medical insurance coverage
pursuant to COBRA that I must elect COBRA coverage (by following the procedure
set forth in the COBRA notice that I will receive from ADP for making such an
election) within the timeframes specified in the COBRA notice. I further
understand that my signature on this agreement is NOT a COBRA election.

 



--------------------------------------------------------------------------------



 



I understand and agree that the Company will make normal withholdings from the
Separation Payment and COBRA Assistance Payment for things such as federal,
state and local taxes. I further understand that the combined amount of the
Separation Payment and COBRA Assistance Payment will be made in one lump sum
payable on the first full payroll cycle following my return of this executed
Agreement to the Company.
4. To the greatest extent permitted by law, I release the Company from any and
all known or unknown claims and obligations of any nature and kind, in law,
equity or otherwise, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the date I execute this
Agreement. The claims I am waiving and releasing under this Agreement include,
but are not limited to, any claims and demands that directly or indirectly arise
out of or are in any way connected to my employment with the Company or the
Company’s termination of my employment; any claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interest in
the Company; and, any claims under Title VII of the Civil Rights Acts of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Fair Labor Standards Act and any other
federal law, state law, local law, country law, common law, or any other
statute, regulation, or law of any type. I also waive any right to any remedy
that has been or may be obtained from the Company through the efforts of any
other person or any government agency.
5. I understand and agree that the waiver and release of claims contained in
paragraph 4 of this Agreement shall not apply to any of the following:

  a.   Any rights I may have to continued health or dental benefits under a
Company-sponsored benefit plan. Any such benefits shall be governed by the terms
of the specific benefit plan under which such benefits are provided;     b.  
Any rights I may have pertaining to the exercise of vested stock options that I
may have under a stock option plan administered by the Company. Any such vested
options will be governed by the terms of the stock option plan (and any
amendments thereto) under which such options were granted;     c.   Any rights I
may have related to payment for accrued but unused vacation as of the
Termination Date;     d.   Any rights I may have under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”);     e.   Any rights I may have related to
vested monies that I may have within the Company’s 401(k) plan;

2



--------------------------------------------------------------------------------



 



  f.   Any rights I may have related to monies that I may have within the
Company’s Employee Stock Purchase Plan;     g.   Any claim I may have to
reimbursement of business-related expenses that I incurred while performing my
job for the Company. Such amounts will be paid if deemed owing in accordance
with Company policy; and     h.   Any rights I may have to payments under this
Agreement.

6. I acknowledge that the Company is under no obligation to make the payments or
provide the benefits being provided to me pursuant to paragraph 3 of this
Agreement, and that the Company will do so only subject to my agreement to, and
compliance with, the terms of this Agreement.
7. I understand and agree that I will not say that this Agreement is an
admission of guilt or wrongdoing by the Company and I acknowledge that the
Company does not believe or admit that it has done anything wrong. I also will
not do anything to criticize, denigrate, or disparage the Company.
8. I certify that I have complied with the provisions of the Employment and
Confidentiality Agreement (or similar agreement) that I signed when I began
working for the Company (the “Employee Agreement”) and that I have not done or
in any way been a party to, or knowingly permitted, any of the following;

  a.   disclosure of any confidential matters or trade secrets of the Company;  
  b.   retention of any confidential materials (including product and marketing
information, development documents or materials, drawings, or other intellectual
property) created or used by me or others during my employment;     c.   copying
any of the above; and,     d.   retention of any materials or personal property
(including any documents or other written materials, or any items of computer or
other hardware, or any software) belonging to, or in the possession of the
Company.

3



--------------------------------------------------------------------------------



 



9. I understand and agree that I have a continuing obligation to preserve as
confidential (and not to reveal to anyone or use, for myself or anyone else) any
trade secret, know-how or confidential information created or learned by me
during my employment with the Company. By signing this Agreement, I confirm my
promise to perform each and every one of the obligations that I undertook in the
Employee Agreement, to the extent applicable. I expressly confirm that I know of
no reason why any promise or obligation set forth in the Employee Agreement, to
the extent applicable, should not be fully enforceable against me. I understand
that the terms of the Employee Agreement are incorporated into this Agreement by
reference.
10. I agree that if a court of law determines that I have breached a promise
that I make under this Agreement that I will be obligated to pay the reasonable
attorney’s fees and any damages the Company may incur as a result of or related
to such breach. I acknowledge that any actual or threatened violation of
Paragraphs 8 or 9 would irreparably harm the Company, and that the Company will
be entitled to an injunction (without the need to post any bond) prohibiting me
from committing any such violation.
11. This Agreement and the Employee Agreement contain the entire agreement
between me and the Company regarding the subjects addressed herein, and may be
amended only by a writing signed by myself and the Company’s Executive Vice
President of Human Resources. I acknowledge that the Company has made no
representations or promises to me other than those in this Agreement. If any one
or more of the provisions of this Agreement is determined to be illegal or
unenforceable for any reason, such provision or other portion thereof will be
modified or deleted in such manner as to make this Agreement, as modified, legal
and enforceable to the fullest extent permitted under applicable law.

4



--------------------------------------------------------------------------------



 



12. I agree that if I am notified that any claim has been filed against me or
the Company that relates to my employment with the Company, I will provide
prompt written notice of the same to the Company, and shall cooperate fully with
the Company in resolving any such claim. Further, I agree that I will make
myself reasonably available to the Company representatives in connection with
any and all claims, disputes, negotiations, investigations, lawsuits or
administrative proceedings relating to my tenure with the Company. I further
agree that I will provide the Company with any information and/or documentation
in my possession or control that it may request in connection with any and all
claims, disputes, negotiations, investigations, lawsuits or administrative
proceedings related to my tenure with the Company. I further agree that if
requested to do so by the Company, I will provide declarations or statements to
the Company, will meet with attorneys or other representatives of the Company,
and will prepare for and give depositions or testimony on behalf of the Company
relating to any claims, disputes, negotiations, investigations, lawsuits or
administrative proceedings related to my tenure with the Company. I understand
and agree that to the extent my compliance with the terms of this paragraph 12
requires me to travel or otherwise incur expenses, the Company will reimburse me
for any such reasonable expenses that I incur. Finally, I understand that
subject to and in accordance with applicable law and the Company Bylaws as in
effect from time to time, the Company agrees to indemnify me with respect to any
action, suit or proceeding to which I am made or threatened to be made a party
that arises out of my good faith performance of my job responsibilities with the
Company.
13. This Agreement binds my heirs, administrators, representatives, executors,
successors, and assigns, and will inure to the benefit of the Company.
14. This Agreement shall be governed by and, for all purposes, construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state. The federal or state courts of the State of
New York shall have sole and exclusive jurisdiction over any claim or cause of
action relating to this Agreement, my employment with the Company, or my
separation from the Company. I will accept service of process as provided under
New York law or by registered mail, return receipt requested, and waive any
objection to personal jurisdiction over me in the state or federal courts of the
State of New York.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREFORE, the Company has caused this instrument to be executed in
its corporate name, by an individual with full authorization to act on its
behalf. Further, I sign my name and enter this Agreement on behalf of myself, my
legal representatives, executors, heirs and assigns.

              EMPLOYEE        
 
           
BY:
  /s/ Gregory Corgan        
 
           
 
  EMPLOYEE SIGNATURE        
 
           
 
  7/24/2006        
 
  DATE        
 
            Sworn and subscribed before me this the 24th day of July, 2006.
 
           
By:
           
 
           
 
  Notary Public        
 
           
 
  NOTARIAL STAMP OR SEAL        
 
                        CA, INC.        
 
           
BY:
  /s/ Andrew Goodman        
 
           
 
  ANDREW GOODMAN             EXECUTIVE VICE PRESIDENT — HUMAN RESOURCES
 
            DATE: 7/25/2006        

6